Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 1 of 14

UNITED STATES DIS'I`RICT COUR'I`
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

IN RE TERRORIST ATTACKS ON As relates to 03 MDL 1570 (GBD)(SN)
SEPTEMBER 11` 2901 Civil Docket Number:
Kwartowitz, Jan; SHORT FORM COMPLAINT

Sorensen, William',
Spence, Eric;
Spen¢er, Maure€n AND DEMAND FOR TRIAL BY JURY
Staples, John;
Staples, Maureen;
Steele, Sandra;
Stefanski, Richard, Jl'.; ECF CASE
Stevens, Tonya;

Sullivan lames;

Sunshine, Joseph;

Tagg, Gary;

Tagg, Patricia;

Tarrant, Cynthia;

Tarrant, James;

Taylor, Wil}iam;

Terry, Lenwood;

Thorpe, David;

Tine, 'l`eresa;

Torres, Carmen;

Torres, Darmy;

Torres, Maricel;

TolTes, Milagros;

Tolres, Robert;

Torres, Maria;

Trueil, Law¥ence A.;

Tse, Candie;

Tucker, Marie;

Tuthill, Lester;

Twitty, Nigel;

TWomey, Frances, as administrator of the
Estate Of Edward J. Twomey, deceased;
Twomey, Frances individually; °
'l`yson, Charmaine;

Tyson, Jeannet‘te;

Greene, Leon;

Vazquez, Dorothy;

Vasquez, Israel;

Vazquez, Juan;

Vidal, Ramon;

Vidal, Pascascia;

Walker, Alanena, as administrator of the
Estate of Renee D. Walker, deceased;
Walker, Alanena, individually;

 

 

 

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 2 of 14

 

 

Walsh, Delano;

Walsh, Audrey;

Washington, Errlest, J'r.;

Washington, Helen',

Watson, William;

Wells, Marc, as executor of the Estate of
Wells, Lawrence deceased

Wells, Marc individually;

White, Yvette, as administrator of the Estate
of Sheldon White, deceased;

White, Yvette individually

Williams, Barbara;

Williams, Eddie;

Wiiliams, Ellen;

Williams, Elena R.',

Williams, Joya;

Wilson, Doris;

Woi“rell, Anthony;

Wright, Raymond;

Young, Coliin;

Xu, Wei Quin, as administrator of the Estate
of Xiu Zhen, Ciien, deceased;

Xu, Wei Quin, individually;

Zeller, Jerome;

Zeller, Esther;

Ziehl, Fred

Ziegler, Caroline;

PLAINTIFFS
V.
KINGDOM OF SAUDI ARABIA; SAUDI

HIGH COMMISSION FOR RELIEF OF
BOSNIA & HERZEGOVINA

DEFENDANTS

 

 

 

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 3 of 14

SHOR’I` FORM COMPLAINT AND DEMAND FOR TRIAL BY JURY

Plaintift`(s) tile(s) this Short Form Complaint and Demandfor Triaf by Jury against Defendants
named herein by and through the undersigned counsel. Plaintiff(s) incorporate(s) by reference
specific allegations, as indicated below, of Plaintist Consolidatea’ Amended Complaint as to the
Kingdom of Saudi Arabia (“Kingdom” or “Saudi Arabia”) and the Saudi High Cornrnission for
Relief for Bosnia & I~lerzegovina (“the SHC’) and Demandfor Jury Trial in fn Re: Terrorist
Artacks on September 1 ], 200], 03 MDL 1570 in the United States District Court for the
Southern District ofNeW York (hereinafter “the CAC”). Plaintit`f(s) file(s) this Short Form
Cc)mplainr and Demandfor Jury Trial as permitted and approved by the Court’s Order of May 3,

2017, ECFNo. 3 5 4 3.

VENUE

l. Venue in this district is proper pursuant to 28 U.S.C. §§ 139l(b)(2) and 139l(t)(l), as
a substantial part of the events giving rise to the claims asserted herein occurred in this

districtv Venue is also proper in this district pursuant to 18 U.S.C. § 2334(3).
3

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 4 of 14

JURISBICTION

1. Jurisdiction, is as asserted in the CAC, and further, jurisdiction
Within the Short Form Complaint is permitted upon and applicable

to all defendants in this action:

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 5 of 14

28 U.S.C. § l605(a)(5) (non~cornmercial tort exception)

28 U.S.C. § 1605B (Justice Against Sponsored Terrorism Act)

|:l Other: (set forth beiow the basis of any additional ground for

jurisdiction and plead such in sufficient detail as per the FRCP):

 

CAUSE OF ACTION

3. Plaintiff(s) hereby adopts(s) and incorporate(s) by reference, the CAC as if set forth fully
herein

4. Furthermore, the following claims and allegations are asserted by Plaintiffs(s) and are
herein adopted by refence from the CAC:

Aiding and Abetting and Conspiring With al Qaeda to Commit the

Septernber llth Attacks Upon the United States in Violation of 18 U.S.C.
§ 2333(d) (JASTA)

Aiding and Abetting and Conspiring with al Qaeda to Commit the
September llth Attacks Upon the United States in Violation of 18 U.S.C.

§2333(&)

Committing Acts of lnternational Terrorisrn in Violation of 18 U.S.C.
§ 2333
Wrongful Death, as applicable to such a claim

Survival

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 6 of 14

Alien Tort Claims

H

Assauit and Battery

m

Conspiracy

H

Aiding and Abetting

m

Intentional Infliction of Emotional Distress

H

Liability Pursuant to Restatement (Second) of Torts § 317 and
Restaternent (Third) of Agency § 7.05: Supervising Ernployees and
Agents

Liability Pursuant to Restatement (Second) of Torts § 317 and
Restatement (Third) of Agency § 7.05: l-liring Selecting, and Retaining
Employees and Agents

18 U.s.c. § 1962(3)»@1) ~ civiL arco

Trespass

Putative Damages

l:| Plaintiff assert(s) the following additionat theories and/or Causes

of Action against the Defendants:

IDENTIFICATION OF THE PLAINTIFFS

5. The following allegatidns and information contained herein, is allege as to each
individual Who is bringing this claim, as indicated on Appendix l to this Short Form
Complm`nf, and/or as to each decedent who was injured and who is now deceased,
whose claim is brought by the Estate represented, and as to the survivors of the Estate,

herein referred to as “Plaintiffs.”

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 7 of 14

a. The citizenship/nationality of said Plaintiff is indicated at Appendix 1 to this
Short Form Complaint.

b. Said Plaintiff is entitled to recover damages on the causes of action set forth
in this Complaint.

c. As indicated at Appendix 1, said Plaintiff was injured as a result of the terrorist
attacks of September 11, 2001; is the estate representative of someone Who was
injured as a result of the terrorist attacks of September 11, 2001 and who is now
deceased, or is a survivor of someone who was injured as a result of the terrorist
attack of September 11, 2001 and who is now deceased

d. For those Plaintiffs with injury claims, as indicated in Appendix 1J on or after
September ll, 2001, said Plaintiff was present at the Pentagon and/or the
World Trade Center site and/or its surroundings and/or lower Manhattan and/or
at any area wherein he/she was exposed to toxins as a result of the terrorist
attacks and was exposed to toxins from the attacks, and/or was otherwise

injured, and/or as otherwise alleged:

 

e. As a direct, proximate and foreseeable result of Defendants’ action or inactions,
Plaintiff suffered bodily injury and/or death, and consequently economic and
other losses, including but not limited to pain suffering, emotional distress,
psychological injuries, and loss of enjoyment of life, and otherwise described in
the CAC‘, and/or otherwise may be specified in subsequent pleadings and/or
discovery proceedings, and/or as otherwise alleged herein:

f. The name, relationship to the injured 9/11 victim, residency,
citizenship/nationality, and the general nature of the claim for each Piaintiff is

listed on the attached Appendix l, and is incorporated herein as allegations,

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 8 of 14

JURY DEMAND

Plaintiff`(s) hereby demand(s) a trial by jury as to the claims in this action.

Dated: December 31, 2018

Respectfully Submitted,

de Ltl/f‘/fw“/\'

Steplienie .T. Ldnnigan (Sl,3943)
Parker Waichman LLP

6 Harbor Park Drive

Port Washington, New York 11050
Tel: (516) 466-6500

Direct: (516) 723-4621

Fax: (516) 723-4721

Stephenie J. Lannigan

sbross@yourlawyer.com
Counsel for Plaintiff(s)

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 9 of 14

with all allegations of the within Short Form Coniplaz`nt deemed alleged as to

each plaintiffl

IDENTIFICATION OF THE DEFENDANTS

6. The following entities are Defendants herein:
Kingdom of Saudi Arabia

it Saudi High Commission for Relief of Bosnia & Herzegovina

Plaintiffs’ constituent case, if applicable, and this Shorr Form Complal`nt shall be deemed
subject to any motion to dismiss the CAC or Answer to the CAC filed by Saudi Arabia
or the SHC. By way of filing this Short Form Complainr, plaintiffs shall not be deemed
to have adopted any class-action allegations set forth in the CAC or waived any right to
object to class certification or opt out of any certified class. This Short Form Compla.fnt

also does not serve as a request for exclusion from any class that the Court may certify.

WHEREFORE, Piaintiff(s) pray(s) for relief and judgment against Defendants as

set forth in the CAC as appropriate

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 10 of 14

Defendants:
KINGDOM OF SAUDI ARABIA
c/o Michael K. Kellogg, Esq.
Kellogg, Hansen, Todd, Figel & Frederick,
P.L.L.C.
Attorneysfor Kingdom ofSaudz` Ambia
1615 M Street N.W. Suite 400
Washington, DC 20036-3215
Tel#: 202-326-7900

SAUDI HIGH COMMISSION FOR RELIEF
OF BOSNIA AND HERZEGOVINA

c/o Roy T. Englert, Jr., Esq.

Robbins, Russell, Englert, Orseck, Untereiner &
Sauber, LLP

Artomeysfor Saudi Hz`gh Commissionfor Reliefof
Bosnia & Herzegovz'na

1801 K Street N.W. Suite 411L

Washington, DC 20006

Tel#: 202~775-4503

See Appendix 1 Annexed

10

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 11 of 14

APPENDIX 1 TO THE SHORT FORM COMPLAINT DATED MAY 22, 2018

Each line below is deemed an allegation, incorporating the allegations, language and
references within the Short Form Complaz'nt to which Appendix is appended, and shall
be referenced as Allegation 1 of Appendix 1 to the Shorr Form Complaint, Allegation 2
of Appendix 1 to the Short Form Complaint, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pfaintiffs Name Relationship State of Citizenship/ General
in Alphabetical to injured Residency Nationality on Nature of the
Order of Last 9/11 victim at Filing 9/11/2001 'Claim
Name of Asserted
Injured 9/11
Victim
1 Kwartowitz, .l an Self NY US Personal Inj ury
2 Sorensen, Self NY US Personal Injury
William
3 Spence, Eric Self NY US Personal Injury
4 Spencer, Self NY US Personal Injury
Maureen
5 Staples, John Self NJ US Personal Injury
6 Staples, Maureen Spouse NJ US Loss of
Cosortiurn
7 Steele, Sandra Self NY US Personai Injury
8 Stefanski, Self NY US Personal Injury
Richard .ir.
9 Stevens, Tonya Self NY US Personal injury
10 Sullivan, J ames Self NJ US .Personal Injury
11 Sunshine, Ioseph Self NY US Personal Injury
12 Tagg, Gary Self OH US Personal Injury
13 Tagg, Patricia Spouse OH US Loss of
Consortium
14 'l`arrant, Cynthia Self NY US Personal Injury
15 Tarrant, J ames Spouse NY US Loss of
Cosortium
16 Taylor, Wiliiam Self NY US Personal Injury
17 Terry, Lenwood Self NY US Personai Injury
18 Thorpe, David Self NY US Personal Injury
19 Tine, Teresa Self NY US Personal Inj ury
20 Torres, Carrnen Seif NY US Personal Injury
21 Torres, Danny Self NY US Personal Injury

 

ll

 

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 12 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22 Torres, Maricel Spouse NY US Loss of
Cosortium
23 Torres, Milagros Self NY US Personal Injury
24 Torres, Robert Self NY US Personal Injury
25 Torres, Maria Spouse NY US Loss of
Cosortiurn
26 Truell, Lawrence Self NY US Personal injury
A.
27 Tse, Candie Self NY US Personal Injury
28 Tucker, l\/Iarie Self NY US Personal Injury
29 Tuthili, Lester Self NY US Personal Injury
30 Twitty, Nigel Self NY US Personal injury
31 Twomey, PR NY US Wrongful Death
Frances as
administrator of
Estate of
Twomey,
Edward .l.,
deceased
32 Twomey, Self NY US Solatium
Frances
33 Tyson, J'eannette Self NY US Personal Injury
34 GreeneJ Leon Spouse NY US Loss of
Consortiurn
35 Vazquez, Self NY US Personal Injury
Dorothy
36 Vazquez, Israel Self NY US Personal Injury
37 Vazquez, Juan Self NY US Personal Injury
38 Vidal, Ramon Self NY US Personal Injury
39 Vidal Pascascia Spouse NY US Loss of
Consortiurn
40 Walker, PR NY US Wrongful Death
Alanena, as
administrator of
the Estate of
Renee D.
Walker,
deceased
41 Walker, Alanena Self NY US Solatium
42 Walker, Denis Self NY US Personal Injury
43 Walker, Debra Spouse NY US Loss of
Consortiuin
44 Walsh, Delano Self NY US Personal Injury

 

 

 

 

 

 

32

 

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 13 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 Walsh, Audrey Spouse NY US Loss of
Consortiurn
46 Washington, Self NY US Personal Injury
Ernest, .lr.
47 Washington, Self NY US Personal Injury
Helen
48 Watson, William Self NJ ' US Personal Injury
49 Wells, Marc., as PR NY US Wrongful Death
executor of
Estate of Wells,
Lawrence
deceased
50 Wells, Marc Self NY US Solatium
51 White, Yvette, as PR NY US Wrongful Death
administrator of
the Estate of
Sheldon White,
deceased
52 White, Yvette Self NY US Solatium
53 Williarns, Self NY US Personal Injury
Barbara
54 Wiliiams, Eddie Self NY US Personal injury
55 Williams, Ellen Spouse NY US Loss of
Cosortium
56 Williams, Elena Self NY US Personal Injury
R.
57 Williarns, loya Self NY US Personai Injury
58 Wilson, Doris Self NY US Personal Injury
59 Worreil, Self NJ US Personal injury
Anthony
60 Wright, Self NY US Personal Injury
Raymond
61 Young, Collin Self NI US Personal Injury
62 Xu, Wei Quin as PR NY US Wrongfui Death
administrator of
the Estate of Xiu
Zhen Chen
deceased
63 Xu, Wei Quin Self NY US Solatium
64 Zeller, Jerome Self, Spouse NY US Personal Injury

 

 

 

 

 

 

13

 

Case 1:18-cv-12378-GBD-SN Document 1 Filed 12/31/18 Page 14 of 14

 

 

 

 

 

 

 

65 Zeller, Esther Spouse NY US Loss of
Consortium

66 Ziehl, Frecl Self NY US Personal Injury

67 Ziegler, Caroiine Self NY US Personal Injury

 

 

 

14

 

